      Case 2:18-cv-00555-DLR Document 164 Filed 07/17/19 Page 1 of 2




1    Mark Brnovich
     Attorney General
2
     Michael E. Gottfried, No. 010623
3    Patrick J. Boyle, No. 031674
     Assistant Attorney General
4
     2005 N. Central Ave
5    Phoenix, Arizona 85004-1592
     Telephone: (602) 542-7693
6    E-mail: michael.gottfried@azag.gov
7             patrick.boyle@azag.gov

8    Attorneys for Defendants
9                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF ARIZONA
11
     Melinda Gabriella Valenzuela,
12                                               No. CV18-00555-PHX-DLR-MHB
                    Plaintiff,
13
     v.                                          STIPULATED MOTION TO
14                                               CONTINUE EVIDENTIARY HEARING
     Wayne Mooney, et al.,
15
                    Defendants.
16
17          Defendants, through undersigned counsel, move to continue the telephonic
18   evidentiary hearing currently scheduled for July 19, 2019, under Federal Rule of Civil
19   Procedure 6(b)(1)(A) for approximately two weeks. Undersigned counsel was planning
20   on representing Defendants at the hearing but unexpectedly has a medical issue that
21   needs to be addressed at the same time. Assistant Attorney General Patrick Boyle is out
22   of the office at the time of the hearing and was not planning to participate. Additionally,
23   the parties are meeting the morning of July 17 in an attempt to resolve this and other
24   matters. The undersigned represents that he has spoken with Plaintiff and that she has no
25   objection to this request.
26          Accordingly, it is respectfully requested that the telephonic hearing scheduled for
27   July 19, 2019, be vacated and rescheduled approximately two weeks later, at the Court’s
28   convenience.
      Case 2:18-cv-00555-DLR Document 164 Filed 07/17/19 Page 2 of 2




1          RESPECTFULLY SUBMITTED this 17th day of July, 2019.
2                                            MARK BRNOVICH
                                             Attorney General
3
4                                            s/Michael E. Gottfried
                                             Michael E. Gottfried
5                                            Assistant Attorney General
                                             Attorneys for Defendants
6
7                               CERTIFICATE OF SERVICE
8          I hereby certify that on July 17, 2019, I electronically transmitted the attached
9    document to the Clerk of Court using the CM/ECF System.
10         I further certify this document and the Notice of Electronic Filing were served by
11   mail on the same date on the following, who is not a registered participant of the
12   CM/ECF System:
13
     Melinda Gabriella Valenzuela, ADC #172770
14   ASPC - Florence – Kasson Unit
     P.O. Box 8200
15
     Florence, AZ 85132
16   Plaintiff Pro Se
17
     s/L. Fuentes
18   Secretary to Michael E. Gottfried
     #8045085
19
20
21
22
23
24
25
26
27
28


                                                2
